DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 and 16-22 are allowed.
The following is an examiner's statement of reasons for allowance: The present
invention is directed to door alarms that may detect a ligature on the door to which the
door alarm is installed. The prior art fail to teach “detecting a ligature on a door by
determining whether the door is substantially stationary by using a movement sensor;
when the door is determined to be substantially stationary, determine the load applied
by the door to determine the ligature on the door’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Berger (US 8,803,689) discloses over-the-door pressure sensor anti-ligature and alarm system.

-Colligan et al. (US 2020/0208436) discloses an anti-ligature door hardware with enhanced safety features.
-Harrison et al. (US 2019/0266862) discloses an anti-ligature alarm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 







/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        3/11/22